Citation Nr: 1510385	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  12-35 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a back disability and, if so, whether service connection is warranted.  

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for hearing loss and, if so, whether service connection is warranted. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

G. Hilts, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to August 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In September 2013, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A copy of the transcript of the hearing has been associated with the record on appeal.  

In addition to the paper claims file, there are paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files associated with the instant appeals.  A review of the documents in Virtual VA and VBMS reveals a copy of the transcript of the September 2013 Board hearing, VA treatment records dated from June 2011 to September 2012, November 2012 to January 2013, July 2013 to August 2013, and October 2013, and procedural and decisional documents referable to unrelated claims or duplicative of those contained in the paper claims file.  

The Board notes that, while the agency of original jurisdiction (AOJ) considered VA treatment records dated through January 2013 in the April 2013 supplemental statement of the case, it did not consider the VA treatment records dated from July 2013 to August 2013, and October 2013, or the Veteran's service personnel records, which were associated with the paper claims file in April 2014.  As the Board reopens the Veteran's claims herein, such action is non-prejudicial.  Furthermore, such records do not contain any reference to the Veteran's hearing loss and, therefore, there is no prejudice to him in the Board proceeding with a decision on the merits at this time.  Also, while the VA treatment records document diagnoses referable to the Veteran's back disorder, to include degenerative joint disease with sciatica, such evidence was previously of record.  Furthermore, as the reopened claim of entitlement to service connection for a back disability is being remanded, the AOJ will have the opportunity to review all such records in the readjudication of such claim.  

In a February 2013 Application for Disability Compensation and Related Compensation Benefits, the Veteran claimed entitlement to service connection for nerve damage and diabetes related to exposure to Agent Orange.  Such issues have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The reopened issue of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a final decision issued in February 1995, the RO denied service connection for a back condition and hearing loss. 

2.  In a final decision issued in April 1997, the RO determined that new and material evidence adequate to reopen a claim of entitlement to service connection for a back disability had not been received.  

3.  Evidence added to the record since the final April 1997 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a back disability. 

4.  Evidence added to the record since the final February 1995 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for hearing loss.

5.  Bilateral hearing loss is not shown to be causally or etiologically related to any disease, injury, or incident in service and did not manifest within one year of the Veteran's discharge from service.


CONCLUSIONS OF LAW

1.  The February 1995 rating decision that denied service connection for a back condition and hearing loss is final.  38 U.S.C.A. § 7105 (West 1991) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1994) [(2014)].

2.  The April 1997 rating decision that determined that new and material evidence adequate to reopen a claim of entitlement to service connection for a back disability had not been received is final.  38 U.S.C.A. § 7105 (West 1991) [(West 2014)]; 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (1996) [(2014)].

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for a back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

4.  New and material evidence has been received to reopen the claim of entitlement to service connection for hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

5.  The criteria for service connection for bilateral hearing loss are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

As the Board's decision to reopen the Veteran's claims of entitlement to service connection for a back disability and hearing loss is completely favorable, no further action is required to comply with the VCAA and implementing regulations.  However, as relevant to the former claim, consideration of the merits of the issues is deferred pending additional development consistent with the VCAA.

Pertaining to the merits of the Veteran's claim of entitlement to service connection for hearing loss, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an April 2011 letter, sent prior to the initial unfavorable decision issued in June 2011, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

VA also has a duty to assist the claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the instant case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment and personnel  records as well as post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.

The Veteran was also afforded a VA examination in July 2012 and an addendum opinion was obtained in January 2013 with respect to the issue of entitlement to service connection for hearing loss.  The Board finds that such VA examination and opinions are adequate to decide the issue as they are predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and an audiological examination with diagnostic testing.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  
  

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in September 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the September 2013 hearing, the undersigned Veterans Law Judge noted the issue on appeal.  Also, information was solicited regarding the Veteran's in-service experiences he alleges resulted in his hearing loss, the type and onset of symptoms, and his contention that his in-service noise exposure caused his hearing loss.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Furthermore, the undersigned held the record open for an additional 60 days so as to allow the Veteran to submit additional evidence, to include an opinion addressing the relationship between his hearing loss and in-service noise exposure; however, to date, no additional evidence has been received.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2)  and that the Board may proceed to adjudicate the claim based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claim.  

II.  Applications to Reopen Previously Denied Claims

The Veteran is seeking to reopen his previously denied claims of service connection for a back disability and hearing loss.  

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

If new and material evidence is received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. 
§ 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a). See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

Additionally, VA regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. 
§ 3.156(c)(1)(i).  As such, new and material evidence is not needed to reopen a previously denied claim when relevant service treatment records and/or any other relevant service department records are received after a prior final denial.  Rather, the claim is simply reviewed on a de novo basis.   

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).

By way of background, the Veteran's claims for service connection for a back condition and hearing loss were initially denied in a February 1995 rating decision.  At such time, the RO considered the Veteran's service treatment records, and October 1994 and November 1994 VA examinations.  

With regard to the Veteran's claimed back disability, the RO noted that the service treatment records showed treatment for back pain in December 1975, August 1976, August 1984, and May 1985, and a strain in October 1982.  However, there was no recent treatment, indicating that the back condition continued to bother the Veteran, shown in the service treatment records.  Therefore, the RO determined that such treatments were determined to have involved a temporary condition that resolved with treatment, and no permanent residual disability was shown at the time of separation.  The RO further concluded that the cited evidence of record did not establish that arthritis of the lumbar spine was manifested to a compensable degree within one year of the Veteran's discharge from service since X-rays at the time of the VA examination were essentially normal.

Relevant to the Veteran's claimed hearing loss, the RO determined that the service treatment records were negative for complaint of, or treatment for, hearing loss, and the cited evidence of record did not establish that sensorineural hearing loss was manifested to a compensable degree within one year of the Veteran's discharge from service.

In February 1995, the Veteran was advised of the decision and his appellate rights. However, he did not enter a notice of disagreement with such decision. The Board has also considered the applicability of 38 C.F.R. § 3.156(b); however, no evidence referable to either claim was received within one year of the issuance of the February 1995 rating decision.  Therefore, such regulation is inapplicable and the February 1995 rating decision is final. 38 U.S.C.A. § 7105 (West 1991) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1994) [(2014)].

Thereafter, as referable to the Veteran's claimed back disability, he filed an application to reopen such claim in November 1996.  However, in an April 1997 rating decision, the RO determined that new and material evidence adequate to reopen a claim of entitlement to service connection for a back disability had not been received.  At such time, the RO considered VA outpatient records dated from 1995 to 1996.  The RO noted the basis of the February 1995 rating decision, to include the aforementioned findings in the service treatment records and VA examination.  It was further observed that the additional VA treatment records noted complaints referable to the back and diagnoses of lumbosacral strain and disc herniation.  The RO also noted that a December 1996 letter from the Veteran's employer indicated that his assigned light duty experienced that month.  However, the RO concluded that new and material evidence had not been received as such did not provide a reasonable possibility to conclude that the Veteran's current back disorder was incurred during his active military service, and there was no evidence to show that the initial manifestation of degenerative disc disease involving the lumbosacral spine to a compensable level within the one year presumptive period following discharge from active military service.  Therefore, his claim was not reopened.  

In April 1997, the Veteran was advised of the decision and his appellate rights. However, he did not enter a notice of disagreement with such decision. The Board has also considered the applicability of 38 C.F.R. § 3.156(b); however, no evidence referable to his back disability claim was received within one year of the issuance of the April 1997 rating decision.  Therefore, such regulation is inapplicable and the April 1997 rating decision is final.  38 U.S.C.A. § 7105 (West 1991) [(West 2014)]; 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (1996) [(2014)].

The Board notes that, following the April 1997 rating decision, the next communication received from the Veteran was dated in November 2008 in which he stated that he wanted to reopen his claim.  However, he was informed in a December 2008 letter that no action could be taken on his claim as he did not identify the disability for which he was seeking compensation.  He was advised that he had up to a year to provide such information; however, he did not respond.

With regard to the finality of the February 1995 and April 1997 rating decisions, the Board has also considered the applicability of 38 C.F.R. § 3.156(c) as the Veteran's service personnel records were received in April 2014.  While such contain a record of the nature of the Veteran's service, to include information pertaining to his overseas service; awards, decorations, and campaigns; record of assignments and duties; and education and training, such do not address his back or hearing loss, and do not include any reference to any in-service event, injury, or disease referable to either claim.  Therefore, 38 C.F.R. § 3.156(c) is inapplicable in the instant case and new and material evidence is required to reopen the Veteran's previously denied claims.

VA received the Veteran's current applications to reopen his claims of entitlement to service connection for a back disability and hearing loss in March 2011.  

Referable to the Veteran's claimed back disability, the evidence received since the final April 1997 rating decision includes VA and private treatment records, the Veteran's written and oral testimony, and a VA examination conducted in July 2012.  

As indicated previously, the Veteran's original claim for service connection for a back disability was denied in the February 1995 rating decision on the basis that his in-service complaints referable to the back involved a temporary condition that resolved with treatment, and no permanent residual disability was shown at the time of separation.  The RO further concluded that the evidence failed to demonstrate that arthritis of the lumbar spine was manifested to a compensable degree within one year of the Veteran's discharge from service.  Furthermore, in the April 1997 rating decision, the Veteran's application to reopen such claim was denied on the basis that new and material evidence had not been received as such did not provide a reasonable possibility to conclude that the Veteran's current back disorder was incurred during his active military service, and there was no evidence to show that the initial manifestation of degenerative disc disease involving the lumbosacral spine to a compensable level within the one year presumptive period following discharge from active military service.   

The evidence received since the April 1997 rating decision continues to demonstrate a current back disability, to include degenerative joint disease with sciatica, lumbago with sciatica, and degenerative disc disease of the lumbar spine with a history of herniated disc, and complaints of chronic back pain.  Additionally, such include a November 2010 VA treatment record that indicates that the Veteran reported a history of chronic back pain since he was in the military.  Similarly, in a March 2011 VA treatment record, the Veteran reported back pain on and off since the 1980's. 

Moreover, such include private treatment records dated in July 1995 in which the Veteran complained of lower back pain that started the prior Saturday.  It was noted that he had a history of a back injury in 1986 while playing football, but had not been bothered by back pain since such time.  However, in a separate record dated the same day, the Veteran reported having intermittent back pain for several years.  The assessment was lumbosacral strain resolving.  Records dated in September 1996 and November 1996 reflect that the Veteran complained of back pain for the prior two to three years, and an assessment of lumbosacral strain.

At his September 2013 Board hearing, the Veteran testified that he first injured his back during his military service in 1975 or 1976 when he was cross-country skiing in Alaska.  He further indicated that he injured his back during service seven or eight times, to include playing football and falling down steps, and, after service, began seeking treatment in 1995.  The Veteran testified that he has continuously experienced back pain since he retired from the military, and denied any post-service back injuries. 

While the Board is cognizant that a July 2012 VA examination report reflects an examiner's opinion that the Veteran's back disability is less likely than not incurred in or caused by the claimed in-service injury, event, or illness, the Board finds that the other evidence received since the April 1997 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a back disability.  In this regard, the basis of the prior denials was that there was no evidence that the Veteran's current back disorder was incurred during his active military service, or arthritis manifested to a compensable level within the one year presumptive period following discharge from active military service.  

The Board finds that the newly received evidence, to include the Veteran's reports of chronic back pain that had its onset during service noted in post-service treatment records beginning in 1995 and under oath at the September 2013 Board hearing, which is presumed credible for the purpose of reopening the claim, suggests that his back disorder may have begun during service.  See Justus, supra.  Furthermore, based on the receipt of the mid-1990 post-service treatment records, the RO determined that a VA examination to address the etiology of such disorder was necessary to decide the claim.  See Shade, supra.  Therefore, based on the foregoing reasons, the Board finds that new and material evidence has been received and, accordingly, the claim of entitlement to service connection for a back disability is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Regarding the Veteran's claimed hearing loss, the evidence received since the final February 1995 rating decision includes VA and private treatment records, the Veteran's written and oral testimony, and a VA examination conducted in July 2012 with an addendum opinion obtained in January 2013.  

As indicated previously, the Veteran's original claim for service connection for hearing loss was denied in the February 1995 rating decision on the basis that his service treatment records were negative for complaint of, or treatment for, hearing loss, and the cited evidence of record did not establish that sensorineural hearing loss was manifested to a compensable degree within one year of the Veteran's discharge from service.  The Board further notes that, at the time of the February 1995 rating decision, there was no evidence of a currently diagnosed hearing loss disability.  

The evidence received since the February 1995 rating decision includes a December 2010 VA treatment record in which the Veteran reported for a hearing aid evaluation.  At such time, he indicated that he experienced noise exposure in the military from helicopters and gunfire without hearing protection.  Following an audiological evaluation, it was noted that the Veteran had mild to moderate sensorineural hearing loss bilaterally.  An April 2011 record reflects that the Veteran was provided hearing aids.  Additionally, the July 2012 VA examination report reflects a diagnosis of bilateral hearing loss in accordance with VA regulations. 

At his September 2013 Board hearing, the Veteran testified that he first noticed difficulty with his hearing in approximately 1978.  He further reported in-service noise exposure during the course of his duties in the air defense artillery and aviation maintenance.  The Veteran also indicated that he had no post-service exposure to loud noises as he worked primarily in management at the Post Office.  Furthermore, he testified that he consistently noticed a decrease in his hearing since his retirement from the military.  

While the July 2012 VA examination report and the January 2013 addendum opinion reflects the examiner's conclusion that the Veteran's bilateral hearing loss is not at least as likely as not caused by or a result of an event in military service, the Board finds that the other evidence received since the February 1995 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for hearing loss.  In this regard, the basis of the prior denial was that his service treatment records were negative for hearing loss and sensorineural hearing loss had not manifested to a compensable level within the one year presumptive period following discharge from active military service.

The Board finds that the newly received evidence, to include the Veteran's reports of the onset of hearing problems during service offered under oath at the September 2013 Board hearing, which is presumed credible for the purpose of reopening the claim, suggests that his hearing loss may have begun during service.  See Justus, supra.  Furthermore, the evidence of record demonstrates a current diagnosis of bilateral hearing loss under VA regulations.  Moreover, based on such fact, the RO determined that a VA examination to address the etiology of such disorder was necessary to decide the claim.  See Shade, supra.  Therefore, based on the foregoing reasons, the Board finds that new and material evidence has been received and, accordingly, the claim of entitlement to service connection for hearing loss is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The merits of the Veteran's claim for hearing loss are addressed below while the merits of his claim for a back disability are addressed in the Remand section of this decision.  

III.  Service Connection Claim

The Board will now proceed with a review of the Veteran's claim for hearing loss on a de novo basis.  As the AOJ considered his claim on the merits in the October 2012 statement of the case, the Board finds no prejudice to the Veteran in adjudicating the merits of his claim of entitlement to service connection for bilateral hearing loss.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's service treatment records are negative for any complaints, treatment, or diagnoses referable to hearing loss or any hearing difficulties.  In this regard, Reports of Medical History dated in January 1972, December 1975, July 1980, January 1981, July 1993, and April 1994 reflect that the Veteran denied current or past hearing loss.

On a December 1975 Report of Medical Examination, audiometric testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
-
5
LEFT
0
0
0
-
0

On an April 1977 Interim Medical Examination for Flying Personnel, audiometric testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
5
5
LEFT
5
5
5
10
5

An undated Medical Processing Center report that was conducted upon the Veteran's arrival at Fort Hood, which occurred in December 1977, reflects that audiometric testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
5
-
10
LEFT
20
15
5
-
5

On a July 1980 Periodic Report of Medical Examination, audiometric testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
10
10
LEFT
5
5
5
5
5

On a March 1983 Periodic Report of Medical Examination, audiometric testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
15
LEFT
0
0
0
10
0

A January 1985 Reference Audiogram reflects that the Veteran worked in the motor pool and was routinely exposed to hazardous noise.  At such time, audiometric testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
5
LEFT
0
0
0
10
0

On a February 1989 Periodic Report of Medical Examination, audiometric testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
5
LEFT
0
0
0
10
0

On a July 1993 Over 40 Report of Medical Examination, audiometric testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
5
LEFT
5
0
0
5
0

On a February 1994 Hearing Conservation Data report, audiometric testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
5
LEFT
0
0
0
10
10

On an April 1994 Retirement Report of Medical Examination, audiometric testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
5
LEFT
0
0
0
10
10

After service, the Veteran was afforded a VA audiological examination in October 1994.  As such time, the Veteran reported that, during his retirement physical, he was told he had a decrease in hearing in his right ear.  He reported that he had not noticed any change.  Audiometric testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
10
10
LEFT
0
5
5
10
10

The Veteran's speech recognition scores were 100 percent bilaterally.  The examiner noted that the Veteran's hearing was within normal limits bilaterally with excellent speech discrimination bilaterally.    

Post-service VA treatment records reflect that, in December 2010, the Veteran reported for a hearing aid evaluation.  At such time, he indicated that he experienced noise exposure in the military from helicopters and gunfire without hearing protection.  Following an audiological evaluation, it was noted that the Veteran had mild to moderate sensorineural hearing loss bilaterally.  An April 2011 record reflects that the Veteran was provided hearing aids.  

In July 2012, the Veteran was afforded a VA audiological examination to determine the nature and etiology of his bilateral hearing loss.  At such time, the Veteran denied occupational noise exposure prior to and following his military service.  He further reported working with the postal service from 1995 to the present with minimal noise exposure. The Veteran indicated that he had recreational noise exposure from lawn equipment without hearing protection.  Audiometric testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
45
45
LEFT
20
20
30
45
45

The Veteran's speech recognition scores were100 percent bilaterally.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  Following an interview with the Veteran, the aforementioned audiological testing, and a review of the claims file, to include the service treatment records with audiogram results, the examiner determined that the Veteran's bilateral hearing loss was not at least as likely as not (50 percent or greater probability) caused by or a result of military noise exposure.  In her rationale, the examiner stated that hearing thresholds were within normal limits throughout the Veteran's military service and at the time of his separation from the military.  She further indicated that the results from the aforementioned in-service audiograms revealed hearing thresholds within normal limits bilaterally and there was no significant threshold shift at the time of the Veteran's April 1994 retirement examination noted in comparison to the results in December 1975.

In January 2013, an addendum opinion, completed by the July 2012 examiner, was obtained.  At such time, the audiologist reviewed the Veteran's claims file, to include his service treatment records and the aforementioned in-service audiograms, and concluded that the Veteran's hearing loss was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner based on opinion on the fact that the Veteran's military service records reveal hearing thresholds to be within normal limits throughout his entire military career and there was no significant shift in the Veteran's hearing thresholds from December 1975 to April 1994 bilaterally.  

As an initial matter, despite the fact that the Veteran's service treatment records are negative for any complaints, treatment, or diagnoses referable to hearing loss or hearing difficulties, he is competent to report a history of in-service noise exposure. See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994). Moreover, his assertions are considered credible as they are consistent with his documented service as an air defense artillery senior sergeant and avenger crewmember as noted on his DD 214.  Moreover, as noted by the January 1985 Reference Audiogram, the Veteran worked in the motor pool and was routinely exposed to hazardous noise.  Caluza, 7 Vet. App. at 506.  Accordingly, the Board finds that the Veteran exposed to in-service noise consistent with his in-service duties.

Furthermore, the evidence of record demonstrates a current diagnosis of bilateral hearing loss.  Specifically, the July 2012 VA examination reflects a bilateral hearing loss disability as defined by VA.  See 38 C.F.R. § 3.385.  Therefore, the remaining inquiry is whether the Veteran's current bilateral hearing loss is related to his in-service noise exposure.

In this regard, the Board places great probative weight on the July 2012 and January 2013 examiner's opinions.  In this regard, they are predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and an audiological examination with diagnostic testing.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Therefore, such opinions are accorded great probative weight.  Despite the undersigned holding the record open following the September 2013 Board hearing so as to allow the Veteran to submit an opinion establishing a nexus between his current hearing loss and his in-service noise exposure, he did not do so and there is no contrary medical opinion of record.

The Board has also considered the Veteran's lay assertions that his current bilateral hearing loss is related to his in-service noise exposure.  In this regard, lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that they observed and that is within the realm of his or her personal knowledge, but are not competent to establish that which would require specialized knowledge or training, such as medical expertise.  See Layno v. Brown, 6 Vet. App. 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that a service event or illness caused the claimant's current condition is insufficient to establish service connection.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

In this regard, while the Veteran's statements are competent to describe his current hearing difficulty as well as the nature of his in-service noise exposure, as the cause of such disorder involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, they are not competent to render such a complex medical opinion. Specifically, diagnosing a hearing loss disability for VA purposes involves conducting and interpreting the results of audiological evaluations, which include audiometric and speech discrimination testing.  Moreover, determining the etiology of such disorder involves consideration of the effect noise has on the inner workings of the ear. As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's opinion on this point is non-probative evidence. See Davidson, supra; Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

The Board has also considered the Veteran's statements that his bilateral hearing loss began during service and has continued to the present time.  However, the Board finds that such statements regarding the onset of hearing loss during service and a continuity of symptomatology to be not credible.  In assessing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See Caluza, supra.  In the instant case, the Board finds that such statements are not credible as such are inconsistent with the contemporaneous evidence of record.

In this regard, the Veteran's service treatment records, to include the aforementioned in-service audiograms, to specifically include his April 1994 retirement examination, as well as an October 1994 post-service VA examination revealed bilateral hearing within normal limits.  Moreover, throughout his military career, to include at the time of his retirement in April 1994, the Veteran has consistently denied experiencing hearing loss.  Therefore, the Board finds that the Veteran's statements regarding the onset of his bilateral hearing loss during service and that he has experienced a continuity of symptomatology to be not credible.   

The Board has also considered whether presumptive service connection for bilateral hearing loss is warranted.  However, the record first demonstrates a diagnosis of bilateral hearing loss in December 2010, which is over 16 years after his retirement from the military in April 1994.  Specifically, at such time, mild to moderate sensorineural hearing loss bilaterally was diagnosed.  Furthermore, as discussed in the preceding paragraph, the Board has determined that the Veteran's allegations of a continuity of hearing loss symptomatology since service to be not credible.  Therefore, presumptive service connection, to include on the basis of continuity of symptomatology, is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

Therefore, the Board finds that bilateral hearing loss is not shown to be causally or etiologically related to any disease, injury, or incident in service and did not manifest within one year of the Veteran's discharge from service.  Consequently, service connection for bilateral hearing loss is not warranted.

In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bilateral hearing loss.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a back disability is reopened; the appeal is granted to this extent only. 

New and material evidence having been received, the claim of entitlement to service connection for hearing loss is reopened; the appeal is granted to this extent only. 

Service connection for bilateral hearing loss is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's reopened claim of entitlement to service connection for a back disorder so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In addition, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  For reasons noted below, the Board finds that the opinion offered by the July 2012 VA examiner is inadequate to decide the claim.  Therefore, a remand in order to obtain an addendum opinion is necessary.  

In this regard, at such time, the examiner noted the Veteran's service treatment records reflected complaints of back pain in October 1982, August 1984, and May 1985; however, such also reflects complaints in December 1975, August 1976, September 1976, and April 1994, and, at the time of his April 1994 retirement, the Veteran reported experiencing recurrent back pain, which were not considered. 

Moreover, while the examiner noted the findings from the post-service treatment records, she did not consider the Veteran's reports noted in such records that his back pain began during service.  Specifically, such include private treatment records dated in July 1995 in which the Veteran complained of lower back pain that started the prior Saturday.  It was noted that he had a history of a back injury in 1986 while playing football, but had not been bothered by back pain since such time.  However, in a separate record dated the same day, the Veteran reported having intermittent back pain for several years.  Records dated in September 1996 and November 1996 reflect that the Veteran complained of back pain for the prior two to three years.  Furthermore, a November 2010 VA treatment record that indicates that the Veteran reported a history of chronic back pain since he was in the military.  Similarly, in a March 2011 VA treatment record, the Veteran reported back pain on and off since the 1980's. 

Additionally, at the September 2013 Board hearing, the Veteran testified that he first injured his back during his military service in 1975 or 1976 when he was cross-country skiing in Alaska.  He further indicated that he injured his back during service seven or eight times, to include playing football and falling down steps, and, after service, began seeking treatment in 1995.  The Veteran testified that he has continuously experienced back pain since he retired from the military, and denied any post-service back injuries.

Therefore, the Board finds that a remand to obtain an addendum opinion regarding the etiology of the Veteran's back disorder that addresses the aforementioned evidence is necessary.

Finally, as noted in the Introduction, additional evidence consisting of VA treatment records has been associated with the record since the issuance of the April 2013 supplemental statement of the case.  Therefore, in the readjudication of the case, such evidence must be considered.


Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the VA examiner who conducted the Veteran's July 2012 spine examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the July 2012 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

After reviewing the record, to specifically include the Veteran's lay statements, as documented in the July 1995, September 1996, November 1996, November 2010, and March 2011 post-service treatment records and at the September 2013 Board hearing, regarding the onset of his back problems and the continuity of back symptomatology,  the examiner should offer an opinion on the following inquiries:

(A)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's back disorder, diagnosed as multilevel degenerative disc disease at the July 2012 VA examination, had its onset in, or is otherwise related to, his military service, to include his documented in-service complaints and treatment, to include those noted in December 1975, August 1976, September 1976, October 1982, August 1984, May 1985, and April 1994, and his report of recurrent back pain at the time of his April 1994 retirement examination?  

(B)  Is it at least as likely as not (50 percent or greater probability) that arthritis of the back manifested within one year of the Veteran's retirement from military service in August 1994, i.e., by August 1995?  If so, please describe the manifestations.  In rendering such opinion the examiner should specifically consider the Veteran's reports of a continuity of back symptomatology.

A complete rationale for each opinion should be provided.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include the evidence associated with the record since the issuance of the April 2013 supplemental statement of the case.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


